Case 1:19-cr-00496-CM Document1 Filed 07/08/19 Page 1 of 6
(USDC SDNY

ao LL ||
DOCUMENT :

UNITED STATES DISTRICT COURT ELECTRONICALLY FILED

SOUTHERN DISTRICT OF NEW YORK

 

-~- = - - eee eee ee RL ee Re Xx BOC #:
DALE FILED: 4UL 08 201g |!
UNITED STATES OF AMERICA : aS SET
-v.- 3 SEALED INDICTMENT

CALVIN HUDSON, : 19 Cr.
JABRON GREEN, :
a/k/a “Zuzy,” and

CHARLES KENYATTA, | C e
a/k/a “Charlie,” q 6

Defendants.

  

Ree ee eee Re Ee Lk x

COUNT ONE
(Narcotics Conspiracy)

The Grand Jury charges:

1. From at least in or about 2013, up to and including
in or about 2018, in the Southern District of New York and elsewhere,
CALVIN HUDSON and JABRON GREEN, a/k/a “Zuzy,” the defendants, and
others known and unknown, intentionally and knowingly did combine,
conspire, confederate, and agree together and with each other to
violate the narcotics laws of the United States.

2. It was a part and an object of the conspiracy that
CALVIN HUDSON and JABRON GREEN, a/k/a “Zuzy,” the defendants, and
others known and unknown, would and did distribute and possess with
intent to distribute a controlled substance, in violation of Title

21, United States Code, Section 841(a)(1).

3. The controlled substance that CALVIN HUDSON, and JABRON
‘ s*"

 

 
Case 1:19-cr-00496-CM Document1 Filed 07/08/19 Page 2 of 6

GREEN, a/k/a “Zuzy,” the defendants, conspired to distribute and
possess with intent to distribute was 280 grams and more of mixtures
and substances containing a detectable amount of cocaine base, in a
form commonly known as “crack,” in violation of Title 21, United
States Code, Section 841(b) (1) (A).

(Title 21, United States Code, Section 846.)

COUNT TWO
(Loansharking Conspiracy)

The Grand Jury further charges:

4. From at least in or about 2017 to the present, in
the Southern District of New York and elsewhere, CALVIN HUDSON and
CHARLES KENYATTA, a/k/a “Charlie,” the defendants, and others
known and unknown, unlawfully and knowingly combined, conspired,
confederated, and agreed together and with each other to make
extortionate extensions of credit, as that term is defined in 18
U.S.C. § 891(6), to wit, HUDSON, KENYATTA, and other co-
conspirators, not named as defendants herein, extended one or more
loans to an individual and used threats of force and economic harm
to collect and to attempt to collect payment from that same
individual.

(Title 18, United States Code, Section 892.)

COUNT THREE
(Extortion Conspiracy)

The Grand Jury further charges:
5. From at least in or about 2017 to the present, in

2
Case 1:19-cr-00496-CM Document1 Filed 07/08/19 Page 3 of 6

the Southern District of New York and elsewhere, CALVIN HUDSON and
CHARLES KENYATTA, a/k/a “Charlie,” the defendants, and others
known and unknown, unlawfully and knowingly combined, conspired,
_ confederated, and agreed together and with each other to commit
extortion, as that term is defined in 18 U.S.C. § 1951 (b) (2), by
obtaining money and property from and with the consent of another
person, which consent would have been and was induced by the
wrongful use of actual and threatened force, violence, and fear,
and thereby would and did obstruct, delay, and affect commerce and
the movement of articles and commodities in commerce, as that term
is defined in 18 U.S.C. § 1951(b) (3), to wit, HUDSON, KENYATTA,
and other co-conspirators, not named as defendants herein, used
threats of force and economic harm to collect and to attempt to
collect payment from an individual.
(Title 18, United States Code, Section 1951.)

FORFEITURE ALLEGATION AS TO COUNT ONE

6. As a result of committing the narcotics offense
alleged in Count One of this Indictment, CALVIN HUDSON and JABRON
GREEN, a/k/a “Zuzy,” the defendants, shall forfeit to the United
States, pursuant to Title 21, United States Code, Section 853, any
and all property constituting or derived from any proceeds the
defendant obtained directly or indirectly as a result of the
offense and any and all property used or intended to be used in
any manner or part to commit and to facilitate the commission of

3
Case 1:19-cr-00496-CM Document1 Filed 07/08/19 Page 4 of 6

the offense alleged in Count One of this Indictment.
FORFEITURE ALLEGATION AS TO COUNTS TWO AND THREE
7. As a result of committing the offenses alleged in
Counts Two and Three of this Indictment, CALVIN HUDSON and CHARLES
KENYATTA, a/k/a “Charlie,” the defendants, shall forfeit to the
United States, pursuant to Title 18, United States Code, Section
981(a) (1) (C) and Title 28 United States Code, Section 2461(c), any
and all property, real and personal, that constitutes or is derived
from proceeds traceable to the commission of said offenses,
including but not limited to a sum of money in United States
currency representing the amount of proceeds traceable to the
commission of said offenses that the defendants personally
obtained.
Substitute Asset Provision
8. If any of the above described forfeitable property,

as a result of any act or omission of the defendants:

a. Cannot be located upon the exercise of due
diligence;

b, Has been transferred or sold to, or deposited
with, a third person;

om Has been placed beyond the jurisdiction of the
Court;

d. Has been substantially diminished in value; or
* Case 1:19-cr-00496-CM Document 1 Filed 07/08/19 Page 5 of6

e. Has been commingled with other property which
cannot be subdivided without difficulty;
it is the intent of the United States, pursuant to Title 18, United
States Code, Section 1963(m), Title 21, United States Code,
Section 853(p) and Title 28, United States Code, Section 2461l(c),
to seek forfeiture of any other property of said defendants up to
the value of the forfeitable property.

(Title 18, United States Code, Section 1963 (m);
Title 21, United States Code, Section 853(p); and

Title 28, United St s Code, Section 2461(c).)
WED tnt

).
“FORE BERKSON: “wv Geoffrey S. Berman .&
United States Attorney

 
alsla

Case 1:19-cr-00496-CM Document1 Filed 07/08/19 Page 6 of 6

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
— Vv. —
CALVIN HUDSON, et al.,

Defendants.

 

SEALED INDICTMENT

 

19 Cr.

(18 U.S.C. §§ 892 and 1951;
21 U.S.C. § 846.)

GEOFFREY S. BERMAN
United States Attorney.

YH L,

{

 

 

Foreperson.
s,
Filed tadiclreat undec cen |
Acces t (her rant issued. AWy De dwar

PAG
